Citation Nr: 0711493	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  06-06 976a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia


THE ISSUE

Whether the veteran meets the criteria for the award of a 
motorized scooter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had unverified active service from September 1947 
to September 1951 and from January 1956 to January 1959.  

This appeal arises from a June 2005 decision of the 
Department of Veterans' Affairs Medical Center (VAMC) located 
in Richmond, Virginia.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Because of the veteran's advanced age, the case is expedited, 
and all actions by the VAMC are to be performed in a timely 
fashion.


REMAND

The veteran is seeking the issuance of a motorized wheelchair 
by VA to assist him in his activities of daily living.  He 
maintains that he cannot ambulate for several reasons:  He 
has severe cardiovascular disease and congestive heart 
failure that cause shortness of breath; he has weakness in 
both shoulders making it difficult for him to use a walker; 
and he has weakness in his lower extremities, causing him to 
fall.  

Reference is made to VHA HANDBOOK 1173.6, Part 4, regarding 
guidelines for the issuance of motorized wheelchairs to 
qualified veterans:  

c. Motorized Wheelchairs.  May be considered for 
veterans who have a disability resulting in the 
loss or loss of use of both lower extremities, 
combined with a loss, or loss of use, or severe 
impairment of at least one upper extremity to the 
extent that it is medically determined that the 
veteran is incapable of satisfactorily propelling 
a manual wheelchair.  Motorized wheelchairs may 
also be considered for eligible veterans who 
suffer from severe chronic obstructive pulmonary 
disorder, multiple sclerosis, spinal cord injury, 
stroke, amputations, degenerative joint disease, 
rheumatoid arthritis, and/or those veterans 
diagnosed with severe cardiovascular disease.  
(Emphasis added)
NOTE: Review and approval by the Major Medical 
Equipment Committee, local Wheelchair Committee, 
or physician who specializes in rehabilitation 
medicine is recommended.

It is unclear, based on the medial evidence associated with 
the file, to what extent the veteran's cardiovascular 
disability was considered in the determination denying the 
authorization of a motorized wheelchair.  In support of his 
claim, the veteran submitted two prescriptions from his 
private cardiologists, dated in March 2006 and November 2006, 
authorizing motorized wheelchairs/scooters for the veteran.  
However, the basis for the prescriptions was not disclosed.  

The veteran is presently service connected and in receipt of 
a 70 percent disability rating for a generalized anxiety 
neurosis, a 10 percent rating for a gastrointestinal 
disorder, and a noncompensable rating for residuals of 
hepatitis.  A comprehensive VA medical examination would be 
helpful to clarify the extent to which the veteran's 
disabilities impact his mobility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for any of the 
following disorders: severe chronic 
obstructive pulmonary disorder, multiple 
sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, 
rheumatoid arthritis, and/or severe 
cardiovascular disease since April 2005.  
Of particular interest are the medical 
records of the two cardiologists who 
prescribed motorized wheelchairs in March 
2006 and November 2006.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA general medical examination in order 
to determine if he suffers from any of 
the following disorders: chronic 
obstructive pulmonary disorder, multiple 
sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, 
rheumatoid arthritis, and/or severe 
cardiovascular disease.  If it is found 
that the veteran has any of the listed 
disorders, the severity of each 
identified disorder is to be assessed.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

After the developments requested above 
has been completed to the extent 
possible, the file should be referred to 
the Major Medical Equipment Committee, 
local Wheelchair Committee, or the 
physician who specializes in 
rehabilitation medicine at the Richmond 
VAMC for their review and determination.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



